Exhibit 10.2

 

Exhibit F

to

Merger Agreement

 

FORM OF
LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made as of [●], 2018 by and among
Bison Capital Acquisition Corp., a Delaware corporation, which will be known
after the consummation of the transactions contemplated by the Merger Agreement
(as defined below) as “Xynomic Pharmaceuticals Holdings, Inc.” (including any
successor entity thereto, “Parent”), and the undersigned (“Holder”). Any
capitalized term used but not defined in this Agreement will have the meaning
ascribed to such term in the Merger Agreement.

 

WHEREAS, on [●], 2018, Parent entered into that certain Agreement and Plan of
Merger (as amended from time to time in accordance with the terms thereof, the
“Merger Agreement”), by and among (i) Parent, (ii) Xynomic Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), (iii) Bison Capital Merger Sub
Inc., a Delaware corporation and wholly owned subsidiary of Parent (“Merger
Sub”), and (iv) Yinglin Mark Xu, solely in his capacity as the Stockholders
Representative of the Company, pursuant to which, among other things, Merger Sub
will merge with and into the Company, with the Company continuing as the
surviving entity and a wholly-owned subsidiary of Parent (the “Merger”), and as
a result of which, among other matters, all of the issued and outstanding shares
of capital stock of the Company, immediately prior to the consummation of the
Merger (the “Closing”), will be cancelled and exchanged for Merger Consideration
Shares, subject to the withholding of the Escrow Shares and Earnout Parent Share
Consideration being deposited in the Escrow Account in accordance with the terms
and conditions of the Merger Agreement and the Escrow Agreement, and each
outstanding Company option will be assumed by Parent and automatically converted
into an option exercisable into Parent Ordinary Shares (as equitably adjusted),
all upon the terms and subject to the conditions set forth in the Merger
Agreement;

 

WHEREAS, immediately prior to the Closing, Holder is a holder of shares of
capital stock of the Company; and

 

WHEREAS, pursuant to the Merger Agreement, and in view of the valuable
consideration to be received by Holder thereunder, including the rights under
the Amended and Restated Registration Rights Agreement by and among Parent,
Sponsor and the Investors listed on Exhibit A thereto, that is to be entered
into on or about the date hereof in connection with the Merger Agreement (the
“Amended and Restated Registration Rights Agreement”), Parent and Holder desire
to enter into this Agreement, pursuant to which the Merger Consideration Shares
and Escrow Shares received by Holder in the Merger (all such securities,
together with any securities paid as dividends or distributions with respect to
such securities or into which such securities are exchanged or converted, the
“Restricted Securities”), Holder has agreed to certain limitations on
disposition of the Restricted Securities as set forth herein.

 



 

 

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1. Lock-Up Provisions.

 

(a) Holder hereby agrees not to, during the period commencing from the Closing
and, with respect to the Restricted Securities, ending on the date that is nine
(9) months after the Closing Date (the “Lock-Up Period”):

 

(i)lend, offer, pledge, hypothecate, encumber, donate, assign, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any Restricted Securities;

 

(ii)enter into any swap, short sale, hedge or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of the Restricted Securities;

 

(iii)publicly disclose the intention to do any of the foregoing, whether any
such transaction described in clauses (i) or (ii) above is to be settled by
delivery of Restricted Securities or other securities, in cash or otherwise (any
of the foregoing described in clauses (i), (ii), or (iii), a “Prohibited
Transfer”); or

 

(iv)make any demand for or exercise any right with respect to the registration
of any shares of Parent Ordinary Shares or any security convertible into or
exercisable or exchangeable for Parent Ordinary Shares.

 

The restrictions and obligations contemplated by this Agreement shall not apply
to:

 

(b) transfers of the Holder’s Restricted Securities (other than Escrow Shares
and any shares of Earnout Parent Share Consideration until such Escrow Shares
and such shares of Earnout Parent Share Consideration are disbursed to Holder
from the Escrow Account in accordance with the Merger Agreement and the Escrow
Agreement):

 

(i)if the undersigned is a natural person, (A) to any person related to the
undersigned by blood or adoption who is an immediate family member of the
undersigned, or by marriage or domestic partnership (a “Family Member”), or to a
trust formed for the benefit of the undersigned or any of the undersigned’s
Family Members, (B) to the undersigned’s estate, following the death of the
undersigned, by will, intestacy or other operation of law, (C) as a bona fide
gift to a charitable organization, (D) by operation of law pursuant to a
qualified domestic order or in connection with a divorce settlement or (E) to
any partnership, corporation or limited liability company which is controlled by
the undersigned and/or by any such Family Member(s);

 



 2 

 

 

(ii)if the undersigned is a corporation, partnership or other business entity,
(A) to another corporation, partnership or other business entity that is an
affiliate (as defined under Rule 12b-2 of the Exchange Act) of the undersigned,
including investment funds or other entities under common control or management
with the undersigned, (B) as a distribution or dividend to equity holders
(including, without limitation, general or limited partners and members) of the
undersigned (including upon the liquidation and dissolution of the undersigned
pursuant to a plan of liquidation approved by the undersigned’s equity holders)
or (C) as a bona fide gift to a charitable organization; or

 

(iii)if the undersigned is a trust, to any grantors or beneficiaries of the
trust;

 

provided that, in the case of any transfer or distribution pursuant to this
clause (b), such transfer is not for value and each donee, heir, beneficiary or
other transferee or distributee shall sign and deliver to Parent a lock-up
agreement in the form of this Agreement with respect to the shares of Parent
Ordinary Shares or such other securities that have been so transferred or
distributed;

 

(c) the exercise of an option (including a net or cashless exercise of an
option) to purchase shares of Parent Ordinary Shares, and any related transfer
of shares of Parent Ordinary Shares to Parent for the purpose of paying the
exercise price of such options or for paying taxes (including estimated taxes)
due as a result of the exercise of such options (or the disposition to Parent of
any shares of restricted stock granted pursuant to the terms of any employee
benefit plan or restricted stock purchase agreement); provided that, for the
avoidance of doubt, the underlying shares of Parent Ordinary Shares shall
continue to be subject to the restrictions on transfer set forth in this
Agreement; or

 

(d) transfers by the undersigned of shares of Parent Ordinary Shares purchased
by the undersigned on the open market following the Closing Date;

 

and provided, further, that, with respect to each of (a) and (b), no filing by
any party (including any donor, donee, transferor, transferee, distributor or
distributee) under the Exchange Act or other public announcement shall be
required or shall be made voluntarily in connection with such transfer or
disposition during the Lock-Up Period (other than (i) any exit filings or public
announcements that may be required under applicable federal and state securities
laws or (ii) in respect of a required filing under the Exchange Act in
connection with the exercise of an option to purchase Parent Ordinary Shares
following such individual’s termination of employment with Parent that would
otherwise expire during the Lock-Up Period, provided that reasonable notice
shall be provided to Parent prior to any such filing).

 



 3 

 

 

2. If any Prohibited Transfer is made or attempted contrary to the provisions of
this Agreement, such purported Prohibited Transfer shall be null and void
ab initio, and Parent shall refuse to recognize any such purported transferee of
the Restricted Securities as one of its equity holders for any purpose. In order
to enforce this Section 2, Parent may impose stop-transfer instructions with
respect to the Restricted Securities of Holder (and permitted transferees and
assigns thereof) until the end of the Lock-Up Period.

 

3. During the Lock-Up Period (and with respect to any Escrow Shares, if longer,
during the period when such Escrow Shares are held in the Escrow Account), each
certificate evidencing any Restricted Securities shall be stamped or otherwise
imprinted with a legend in substantially the following form, in addition to any
other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF [●], 2018, BY AND AMONG
THE ISSUER OF SUCH SECURITIES (“PARENT”) AND PARENT’S STOCKHOLDER NAMED THEREIN,
AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY
PARENT TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

4. For the avoidance of any doubt, Holder shall retain all of its rights as a
stockholder of Parent during the Lock-Up Period, including the right to vote any
Restricted Securities.

 

5. The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement. All authority herein conferred
or agreed to be conferred and any obligations of the undersigned shall be
binding upon the successors, assigns, heirs or personal representatives of the
undersigned.

 

6. Miscellaneous.

 

(a) Closing. Notwithstanding anything to the contrary contained herein, this
Agreement and all rights and obligations of the parties hereunder shall be of no
force or effect until and unless the Closing occurs pursuant to the Merger
Agreement.

 

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be transferred or delegated by
Holder at any time. The Parent may freely assign any or all of its rights under
this Agreement, in whole or in part, to any successor entity (whether by merger,
consolidation, equity sale, asset sale or otherwise) without obtaining the
consent or approval of Holder.

 

(c) Governing Law; Jurisdiction. The terms and provisions of this Agreement
shall be construed and enforced in accordance with the laws of the State of New
York without reference to its conflict of law provisions. Each of the parties
hereto irrevocably consents to the exclusive jurisdiction and venue of any state
or federal court located in New York County, New York (or in any court in which
appeal from such courts may be taken) in connection with any matter based upon
or arising out of this Agreement or the matters contemplated herein, agrees that
process may be served upon them in any manner authorized by the laws of the
State of New York for such Persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and such process.

 



 4 

 

 

(d) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6(d).

 

(e) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(f) Notices. Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be completed in accordance
with Section 6.2 of the Amended and Restated Registration Rights Agreement.

 

(g) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Parent and Holder. No failure or delay by a party in
exercising any right hereunder shall operate as a waiver thereof. No waivers of
or exceptions to any term, condition, or provision of this Agreement, in any one
or more instances, shall be deemed to be or construed as a further or continuing
waiver of any such term, condition, or provision.

 

(h) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 



 5 

 

 

(i) Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages may be inadequate and Parent may have
not adequate remedy at law, and agrees that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed by
Holder in accordance with their specific terms or were otherwise breached.
Accordingly, Parent shall be entitled to seek an injunction or restraining order
to prevent breaches of this Agreement by Holder and to seek to enforce
specifically the terms and provisions hereof, without the requirement to post
any bond or other security or to prove that money damages would be inadequate,
this being in addition to any other right or remedy to which such party may be
entitled under this Agreement, at law or in equity.

 

(j) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Transaction
Document, including the Amended and Restated Registration Rights Agreement.
Notwithstanding the foregoing, nothing in this Agreement shall limit any of the
rights or remedies of Parent or any of the obligations of Holder under any other
agreement between Holder and Parent or any certificate or instrument executed by
Holder in favor of Parent, and nothing in any other agreement, certificate or
instrument shall limit any of the rights or remedies of Parent or any of the
obligations of Holder under this Agreement.

 

(k) Further Assurances. From time to time, at another party’s request and
without further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

(l) Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile signature or by email in portable document format in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signature Pages Follow]

 



 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



  PARENT:         BISON CAPITAL ACQUISITION CORP.       By:     Name:  James
Jiayuan Tong   Title: Chief Executive Officer

 

[Signature Page to Lock-Up Agreement]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HOLDER:

 

[Name of the Holder]

 



By:     Name:      Title:    

 

[Signature Page to Lock-Up Agreement]

 



 

 